DETAILED ACTION
This office action is a response to the application filed 3 August 2020 as a 371 of PCT/CN2019/074730 filed 7 February 2019, wherein claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 August 2020 and 9 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed as China PCT/CN2018/076296 on 11 February 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, 14-17, 20-22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (WO 2018/173002 A1), hereafter referred Harrison, in view of Hui et al. (US 2020/0321986 A1), hereafter referred Hui.

Regarding claim 1, Harrison teaches a method for wireless communication by a User Equipment (UE), comprising:
transmitting at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions);
detecting a trigger (Harrison, Fig. 20, p. 45, lines 6-21; CSI report triggers are received by wireless device); and 
(Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.
However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a  pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claim 15, Harrison teaches a method for wireless communication by a Base Station (BS), comprising: 
receiving a transmission of at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions);
receiving a retransmission of at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1); and
decoding the at least one code block based on the transmission and the retransmission (Harrison, Fig. 12, p. 37, lines 23-33; processing circuitry receives a first CSI report in a first time instant and a second CSI report in a second time instant and determines whether the CSI in the second CSI report has been updated or if the same values of the CSI in the first and second CSI reports have been reported).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and

However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a  pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claim 29, Harrison teaches an apparatus for wireless communication by a User Equipment (UE), comprising: 
means for transmitting at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions); 
means for detecting a trigger (Harrison, Fig. 20, p. 45, lines 6-21; CSI report triggers are received by wireless device); and
means for retransmitting, in response to the trigger, at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.
However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
(Hui, [0003]).

Regarding claim 30, Harrison teaches an apparatus for wireless communication by a Base Station (BS), comprising: 
means for receiving a transmission of at least one code block of a control channel, the at least one code block including Channel State Information (CSI) (Harrison, p. 3, lines 1-28; PUCCH is supported in NR to carry uplink control information (UCI) which is transmitted from the wireless device to the network node and consists of: HARQ-ACK/NACK for received downlink data, downlink CSI, and Scheduling requests (SRs) indicating that a mobile terminal needs uplink resources for uplink data transmissions);
means for receiving a retransmission of at least a portion of each code block including retransmitted CSI (Harrison, Fig. 20, p. 45, line 6-p. 46 line 6; CSI report trigger two is received by wireless device and wireless device transmits CSI report 2 which is a retransmission of CSI report 1); and
means for decoding the at least one code block based on the transmission and the retransmission (Harrison, Fig. 12, p. 37, lines 23-33; processing circuitry receives a first CSI report in a first time instant and a second CSI report in a second time instant and determines whether the CSI in the second CSI report has been updated or if the same values of the CSI in the first and second CSI reports have been reported).
Harrison does not expressly teach wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels; and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI.
However, Hui teaches wherein each code block is polar encoded by assigning bit indices of the code block to bit channels in a particular order of reliabilities of the bit channels (Hui, [0034]; output of a polar encoder based on relative rankings of bit-channels (e.g. according to their relative reliabilities)); and
wherein the portion is polar encoded by assigning bit indices of the retransmitted CSI to the bit channels in the reverse order of reliabilities of the bit channels as compared to the polar encoding of the CSI (Hui, [0036]; the ordered code-bit ranking sequence can be low-reliability first or high-reliability first).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison to include the above recited limitations as taught by Hui in order to transform a pair of identical binary-input channels into two distinct channels of different qualities (Hui, [0003]).

Regarding claims 2 and 16, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Harrison does not expressly teach wherein for each code block:
for the transmitting, the bit indices of the code block are assigned to the bit channels in decreasing order of reliabilities of the bit channels, wherein the CSI is assigned the bit channels starting from the lowest CSI bit index to the highest CSI bit index;
for the retransmitting, the bit indices of the portion are assigned to the bit channels in decreasing order of reliabilities of the bit channels, and wherein the retransmitted CSI is assigned bit channels starting from the highest CSI bit index to the lowest CSI bit index.
However, Hui teaches wherein for each code block:
for the transmitting, the bit indices of the code block are assigned to the bit channels in decreasing order of reliabilities of the bit channels, wherein the CSI is assigned the bit channels starting from the lowest CSI bit index to the highest CSI bit index (Hui, [0036]; the ordered code-bit ranking sequence can be low-reliability first);
for the retransmitting, the bit indices of the portion are assigned to the bit channels in decreasing order of reliabilities of the bit channels, and wherein the retransmitted CSI is assigned bit channels starting from the highest CSI bit index to the lowest CSI bit index (Hui, [0036]; the ordered code-bit ranking sequence can be high-reliability first).
(Hui, [0003]).

Regarding claim 4, Harrison in view of Hui teaches the method of claim 1 above.  Further, Harrison teaches wherein the retransmitted portion of the code block does not include Cyclic Redundancy Check (CRC) bits (Harrison, p. 3-4; UCI is discussed and does not mention CRC bits within it).

Regarding claims 6 and 20, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Further, Harrison teaches wherein the retransmitting includes retransmitting the portion of the code block at a preconfigured retransmission opportunity, wherein the trigger includes detecting the retransmission opportunity (Harrison, p. 8, lines 16-22; in aperiodic CSI-RS transmission, one-shot signifies that the CSI-RS transmission only happens once per trigger).

Regarding claims 7 and 21, Harrison in view of Hui teaches the method of claim 6 and the method of claim 20 above.  Further, Harrison teaches wherein a retransmission opportunity is configured between every two transmissions for the control channel (Harrison, p. 11, lines 5-16 and p. 24, lines 31-33; aperiodic CSI-RS is triggered by DCI, where DCI signaling is on the PDCCH).

Regarding claims 8 and 22, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Further, Harrison teaches wherein detecting the trigger includes receiving decoding results regarding the transmission of the at least one code block, wherein the retransmission is based on the decoding results (Harrison, p. 3, lines 9-18; after receiving the downlink data in a subframe, the terminal attempts to decode it and reports whether the decoding was successful (ACK) or not (NAK), where in case of unsuccessful decoding attempt the erroneous data is retransmitted).

Regarding claims 14 and 28, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Further, Harrison teaches wherein the control channel includes a Physical Uplink Control Channel (PUCCH) (Harrison, p. 3, lines 1-4; the Physical Uplink Control Channel (PUCCH) is supported in NR to carry uplink control information (UCI)).

Regarding claim 17, Harrison in view of Hui teaches the method of claim 15 above.  Further, Harrison teaches wherein the decoding includes decoding the at least one code block by combining the transmission and the retransmission (Harrison, p. 46, lines 1-6; since CSI report 2 is a retransmission of CSI report 1, a receiver can HARQ combine the two reports).

Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claims 1 and 15 above, and further in view of JP (JP 2012-520017).

Regarding claim 3, Harrison in view of Hui teaches the method of claim 1 above.  Harrison in view of Hui does not expressly teach further comprising:
dividing the CSI into multiple parts;
transmitting each part of the CSI in a different code block,
wherein the retransmitted portion includes a portion of at least one of the transmitted parts of the CSI.
However, JP teaches further comprising:
dividing the CSI into multiple parts (JP, Fig. 7, [0077]; where CSI is split across multiple MAC packets);
transmitting each part of the CSI in a different code block (JP, Fig. 7, [0077]; fragment numbers are used to identify which fragments are in the CSI payload as the CSI packet is transmitted),
wherein the retransmitted portion includes a portion of at least one of the transmitted parts of the CSI (JP, Fig. 7, [0077]; the version number may be used to help ensure that CSI packets are received in the correct order when retransmit CSI packets were not received by transmitter).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui (JP, [0078]).

Regarding claims 5 and 19, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Harrison in view of Hui does not expressly teach wherein the retransmitted CSI includes only a portion of the CSI.
However, JP teaches wherein the retransmitted CSI includes only a portion of the CSI (JP, Fig. 7, [0077]; the version number may be used to help ensure that CSI packets are received in the correct order when retransmit CSI packets were not received by transmitter).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by JP in order to dynamically allocate resources to the channel (JP, [0078]).

Claims 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claims 8 and 22 above, and further in view of Park et al. (US 2014/0254538 A1), hereafter referred Park.

Regarding claims 9 and 23, Harrison in view of Hui teaches the method of claim 8 and the method of claim 22 above.  Harrison in view of Hui does not expressly teach further comprising receiving the decoding results on a Physical Hybrid Automatic Repeat Request (HARQ) Indicator Channel (PHICH).
(Park, [0070]; a physical hybrid ARQ indicator channel (PHICH)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Park in order to utilize known DL control channels used in 3GPP LTE (Park, [0070]).

Regarding claims 10 and 24, Harrison in view of Hui further in view of Park teaches the method of claim 9 and the method of claim 23 above.  Harrison in view of Hui does not expressly teach wherein receiving the decoding results comprises receiving the decoding results in the PHICH only when the PHICH is not scheduled to include feedback regarding a transmission on a Physical Uplink Shared Channel (PUSCH).
However, Park teaches wherein receiving the decoding results comprises receiving the decoding results in the PHICH only when the PHICH is not scheduled to include feedback regarding a transmission on a Physical Uplink Shared Channel (PUSCH) (Park, [0070]; the PHICH frame carries the HARQ ACK/NACK signal in response to the UL transmission on PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Park in order to utilize known DL control channels used in 3GPP LTE (Park, [0070]).

Claims 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claims 1 and 15 above, and further in view of Ahn et al. (US 8,625,509 B2), hereafter referred Ahn.

Regarding claims 11 and 25, Harrison in view of Hui teaches the method of claim 8 and the method of claim 22 above.  Harrison in view of Hui does not expressly teach further comprising receiving the decoding results as part of Downlink Control Information (DCI).
However, Ahn teaches further comprising receiving the decoding results as part of Downlink Control Information (DCI) (Ahn, Column 7, lines 36-47; the control information transmitted from the eNB to the UE in downlink includes a downlink ACK/NACK signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Ahn in order to handle contention resolution (Ahn, Column 7, lines 26-35).

Regarding claims 12 and 26, Harrison in view of Hui teaches the method of claim 1 and the method of claim 15 above.  Harrison in view of Hui does not expressly teach wherein the DCI includes an additional bit for indicating the decoding results.
However, Ahn teaches wherein the DCI includes an additional bit for indicating the decoding results (Ahn, Column 7, lines 36-47; the control information transmitted from the eNB to the UE in downlink includes a downlink ACK/NACK signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Ahn in order to handle contention resolution (Ahn, Column 7, lines 26-35).

Regarding claims 13 and 27, Harrison in view of Hui teaches the method of claim 8 and the method of claim 22 above.  Harrison in view of Hui does not expressly teach further comprising receiving the decoding results on a channel configured for indicating the decoding results.
However, Ahn teaches further comprising receiving the decoding results on a channel configured for indicating the decoding results (Ahn, Column 8, lines 44-57; the PHICH refers to a channel used for transmitting DL ACK/NACK information for UL HARQ).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Ahn in order to handle contention resolution (Ahn, Column 7, lines 26-35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Hui as applied to claim 15 above, and further in view of Hui2 (US 2018/0262214 A1).

Regarding claim 18, Harrison in view of Hui teaches the method of claim 15 above.  Harrison in view of Hui does not expressly teach wherein the decoding includes:
decoding the retransmission;
designating successfully decoded bits of the retransmission as frozen bits; and
decoding, based on the transmission, remaining bits of the at least one code block not decoded from the retransmission.
However, Hui2 teaches wherein the decoding includes:
decoding the retransmission (Hui2, [0035]; decode the most recent block in the last retransmission);
designating successfully decoded bits of the retransmission as frozen bits (Hui2, [0035]; use the decoded bits as frozen bits to decode the previous retransmission until the first transmission is decoded); and
decoding, based on the transmission, remaining bits of the at least one code block not decoded from the retransmission (Hui2, [0035]; use the decoded bits as frozen bits to decode the previous retransmission until the first transmission is decoded).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Harrison in view of Hui to include the above recited limitations as taught by Hui2 in order to improve the block error rate (Hui2, [0018]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416